Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s Arguments/Remarks filed 6/15/2022 have been fully considered but they are not persuasive. 
Applicant argues, see Remarks, pg(s). 6-7, that: As amended, independent Claim 1 requires, in part, that "at least one heat dissipation hole for dissipating heat from the excimer lamp is formed in the cap."
With respect to this claimed "at least one heat dissipation hole," the Examiner concludes air outlet hole 41 in Ju is analogous structure. Notably, there are no specific citations to Ju to support this conclusion.
Applicant respectfully submits that the air outlet hole 41 in Ju is not configured "for dissipating heat from the excimer lamp" as claimed; rather, the air outlet hole 41 in Ju appears to be for controlling ozone generation concentration through the air inlet/outlet. Control of ozone generation concentration is not analogous to heat dissipation as claimed.
In response to item(s) 2 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation.  Note the hole (figs. 2-3 and 7; 41) in (40) will inherently transfer heat via radiant heat transfer and/or convective heat transfer as (40/41) is heated via lamp (20/22).  Ju et al. (WO 2019216485 A1), (see attached machine translation) discloses an excimer lamp (22) (machine translation, at [10]) in which the through-hole is formed along a central axis line thereof; and
a cap (40) in which an opening is formed at a position corresponding to the through-hole and which is disposed on one side surface (bottom side of 20/22) of the excimer lamp (20/22);  
wherein at least one heat dissipation hole (41 in 40, convection/radiant heat leaves through hole 41 in 40) for dissipating heat from the excimer lamp is formed in the cap (40) (see machine translation, paragraphs [44], [52], [82-83], where (41 is described as an exhaust pipe and/or air flow hole); 
(figs. 2-3 and 7; it is inherent that some heat will dissipate through the hole 41 in 40, heat will dissipate via convection and/or radiantly (via thermal radiation/blackbody radiation leaving through hole 41 in 40)); 
(fig. 2-3; UV lamp 22, through hole containing 10, 10 contains medical implant);
(fig. 7; UV lamp 22, through hole containing 10, 50, 10 contains medical implant, 50 contains implant 51, 40, 30).
Allowable Subject Matter
Claims 5-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Concerning claim 5, the search did not find or make obvious the apparatus of claim 4, wherein the door unit includes:
a door motor disposed in the inner case; and
a rotating piece which is fastened to a shaft of the door motor and rotated such that a free end thereof is moved between the opening of the cap and the outer hole of the outer case and which selectively closes the opening of the cap.
Concerning claim 6, the search did not find or make obvious the apparatus of claim 1, wherein the lifting unit includes:
a lifting motor fixed to the inner case;
a pinion gear which is disposed on a shaft of the lifting motor and rotates; and
a shaft in which a rack gear engaged with the pinion gear is formed on an outer circumferential surface thereof and which is disposed to be movable in the through-hole.
	Claims 7-15 are dependent upon claim 6. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ju et al. (WO 2019216485 A1), (see attached machine translation).
Regarding claim 1, Ju discloses an apparatus for treating a surface of a medical metal (figs. 3 and 7; 10 and/or 51) (machine translation, at [3]), the apparatus comprising:
a lamp unit (20/22) in which a through-hole is formed and which irradiates the through-hole with ultraviolet rays;
a lifting unit (40 and/or the “un-labelled shaft” between 40 and 50 which extends between 40 and 50) on which a container (10 and/or 50) accommodating a medical metal (in 10 and/or 51) is detachably (abstract note the dental implant must be detachable/removable to be implanted) disposed and which is disposed to be movable in the through-hole (40 and/or 50 have to be inserted/removed relative to 22, and thus moved somehow); and
a case unit (30) which accommodates the lamp unit and the lifting unit and includes an outer case (30) in which an outer hole corresponding to the through-hole is formed and an inner case (50) which is disposed inside the outer case (30) and in which 
wherein the lamp unit includes:
an excimer lamp (22) (machine translation, at [10]) in which the through-hole is formed along a central axis line thereof; and
a cap (40) in which an opening is formed at a position corresponding to the through-hole and which is disposed on one side surface (bottom side of 20/22) of the excimer lamp (20/22); 
wherein at least one heat dissipation hole (41 in 40, convection/radiant heat leaves through hole 41 in 40) for dissipating heat from the excimer lamp is formed in the cap (40) (see machine translation, paragraphs [44], [52], [82-83], where (41 is described as an exhaust pipe and/or air flow hole);
(figs. 2-3 and 7; it is inherent that some heat will dissipate through the hole 41 in 40, heat will dissipate via convection and/or radiantly (via thermal radiation/blackbody radiation leaving through hole 41 in 40)); 
(fig. 2-3; UV lamp 22, through hole containing 10, 10 contains medical implant);
(fig. 7; UV lamp 22, through hole containing 10, 50, 10 contains medical implant, 50 contains implant 51, 40, 30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Ju et al. (WO 2019216485 A1), (see attached machine translation) in view of Shatalov et al. (US 20170368215 A1).
Regarding claim 4, Ju discloses 
     	But Ju fails to disclose  which is disposed in the inner case.
    	Shatalov, however, discloses a UV sterilizer that has an inner container/box (fig. 14, 8352) , for an object, with a door/lid/covering (8364, 8362) ,and that the container is UV transparent [0109].
(fig. 14,) 
(fig. 10, 8054, 8056).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Ju, with a container for an item/object to be UV sterilized and that the container has a door/lid, as taught by Shatalov, to use as a substitution of one known container type (i.e. door/lidless)  for another (i.e. with a door/lid/covering) to obtain predictable item storage and irradiance results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881